DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
No claim amendments are made in view of applicant’s response filed 11/16/2021. Claims 1-16 are currently under examination.
Election/Restrictions
The restriction requirement in previous Non-Final Office Action mailed 9/16/2021 has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/087011 A1, whose English equivalent is Crozes et al. US 2016/0312364 A1(Crozes).
Crozes teaches a method for treating a metal substrate with an anti-corrosion coating comprising 
preparing a sol gel solution comprising a metal oxide precursor, wherein the metal oxide precursor may be titanium butoxide[0037];
depositing the sol gel solution to a surface of a metal substrate(abstract) by dip-withdrawing[0041], wherein the dip-withdrawing step is carried out at a speed of about 0.75mm/s[0044];
carrying out a hydrolysis-condensation of the precursor of oxide to form an oxide layer[0041];
carrying out a film stabilizing step by subjecting the coated substrate to a heat treatment at 100-200ºC to polymerize the inorganic portion of the coating [0048]; and 
heat-treating the coated metal surface at 300-450ºC to crystallize the oxide and form the anti-corrosion coating[0047]
Regarding claims 1, 3, 5-7, 10 and 14-16, the method of Crozes includes the same process steps as recited in instant claims.  The metal substrate formed by the method of Crozes would have also meet the limitations of the instant claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozes.
The teachings of Crozes are discussed in section 5 above.

Regarding claims 8-9, the sol-gel solution component concentrations as discussed by Crozes[0038], although in equivalent volume, would have still overlapped the claimed sol-gel solution component concentrations.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 11, the claimed sponge application is well within the skills of an ordinary artisan since such an application method is one of the common coating application methods.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozes, and further in view of Ijeri et al. US 2018/0022938(Ijeri).
The teachings of Crozes are discussed in sections 5 and 7 above.
However, Crozes does not explicitly teach a stabilizing step utilizing the claimed ultraviolet radiation.
Ijeri teaches a method of forming a corrosion resistant coating using an sol-gel coating composition with a metal alkoxide precursor(abstract)[0008], wherein the coating is formed by hydrolysis condensation[0045].  Ijeri further teaches that ultraviolet radiation is used to densify the sol-gel layer[0045].
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to have incorporated the ultraviolet radiation as taught by Ijeri into the stabilizing heat treatment step of Crozes in order to densify the sol-gel layer as taught by Ijeri.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
In the remarks, applicant argues that Crozes teaches hydrolysis-condensation happening prior to the dip-withdrawing step, and the instant claims requires hydrolysis-condensation happening after the dip-withdrawing step.
The examiner does not find applicant’s argument convincing because Croze’s hydrolysis-condensation step and dip-withdrawing step form the same oxide film as claimed, regardless of the order of operation.  Both methods are functionally equivalent and both are capable of forming a oxide film.  The examiner does not see the significance in the order of the hydrolysis-condensation step and dip-withdrawing step absent persuasive evidence to the contrast.  Additionally, instant claims do not contain any specific coating limitations materially distinguish the claimed oxide film from the oxide film formed by Croze.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733